Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This communication is responsive to the Amendment filed 3/1/2022.
2.	Claims 1-22 are pending in this application. Claims 1, 11, 12 and 22 are independent claims.
3.	Claims 1-22 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or fairly suggest causing the touchscreen to display a list comprising a plurality of messages, wherein correspondent party identifiers are displayed for the plurality of messages in the list; scroll the plurality of messages in response to a first touch and drag input received at the touchscreen, wherein the first touch and drag input is in a first direction; in response to a second touch and drag input received relative to a selected message of the plurality of messages, cause the touchscreen to display a plurality of indicators including a delete indicator for the selected message and no longer display a correspondent party identifier associated with the selected message, wherein the second touch and drag input is in a second direction, and wherein the first direction is different than the second direction; and in response to a touch input to the delete indicator, delete the selected message.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shin et al (US 2010/0295805).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174